Citation Nr: 0213960	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 11, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney-at-
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to July 
1969.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for PTSD and 
assigned an effective date of January 11, 1996.  


FINDINGS OF FACT

1.  The Board denied service connection for drug addiction 
and a psychiatric disorder, to include PTSD, in October 1982.  

2.  In July 1986 the RO denied service connection for PTSD.  
The veteran was notified of this decision later that month.  
The veteran did not perfect his appeal within one year and 
the decision became final.  

3.  In a February 1993 rating determination, the RO denied 
service connection for PTSD.  The veteran was notified of 
this decision in March 1993 and did not appeal.  Thus, the 
decision became final.  

4.  In a statement in support of claim received on January 
11, 1996, the veteran requested that his claim for service 
connection for PTSD be reopened. 


CONCLUSION OF LAW

The criteria for an effective date prior to January 11, 1996, 
for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  See also Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 1999 rating 
determination and the June 2000 SOC informed the appellant of 
the information and evidence needed to substantiate this 
claim. 




Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The appellant was also afforded an 
opportunity to appear at a personal hearing via 
videoconference but withdrew his request for the hearing.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. Moreover, as 
the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.


Criteria

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance, shall be the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2001).  

The effective date of award of disability compensation based 
on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of 
receipt of the claim or the date entitlement arose whichever 
is later.  38 C.F.R. § 3.400(r) (2001).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2001).


Factual Background

A review of the record demonstrates that treatment records 
received in August 1970 show that the veteran was admitted to 
Atascadero State Hospital in March 1970 for observation 
following an assault of a pharmacist earlier that month.  
Diagnoses of a severe antisocial personality and severe drug 
dependence were rendered.  

In February 1971, the National Personnel Records Center 
indicated that the veteran had been awarded the Purple Heart 
for wounds received in action on February 25, 1967.  

In February 1973, the veteran underwent a VA psychiatric 
examination.  Following examination, a diagnosis of 
antisocial personality with history of drug usage (heroin and 
barbiturates) was rendered.  

In an Application for Compensation and Pension form received 
in June 1978, the veteran indicated that he used Heroin as a 
result of severe pain from his service-connected right 
shoulder gunshot wound.  In a February 1979 statement in 
support of claim, the veteran indicated that he still had 
problems with drugs and requested that these problems be 
evaluated as a disability.  

In an April 1979 rating determination, the RO denied service 
connection for an anti-social personality as a constitutional 
or developmental abnormality as not a disability under the 
law and for drug use as a result of the veteran's own willful 
misconduct.  

In October 1979, the veteran indicated that he wished to 
reopen his claim for compensation for mental disorders 
stemming from his drug dependency.  The veteran stated that 
prior to entering service, he did not have any mental or 
anti-social behavior problems.  He noted that he resorted to 
the use of street drugs due to the pain and anxiety caused by 
his service-connected gunshot wound.  He also reported that 
he suffered from nightmares and a nervous condition caused by 
the horrible memories of combat in Vietnam.  

He indicated that the drugs served to reduce the nightmares.  
In support of his claim, the veteran submitted a duplicate 
copy of his March 1970 psychiatric report.  

In February 1980, the RO denied service connection for a 
nervous condition and drug abuse.  The veteran was notified 
of this decision that same month.  In July 1980, the veteran 
filed his notice of disagreement.  The veteran also submitted 
a copy of a May 1971 psychiatric report performed while he 
was incarcerated at the Los Angeles County Jail.  A diagnosis 
of drug dependence to marijuana and barbiturates, now in 
remission, was rendered.  In his October 1980 substantive 
appeal, the veteran indicated that it was his belief that he 
met the criteria for a diagnosis of PTSD.  

In a handwritten letter received in May 1981, the veteran 
described in detail why he felt that he met the criteria for 
a diagnosis of PTSD.  

In June 1981, the veteran was afforded a VA psychiatric 
examination.  Diagnoses of neurotic depressive reaction, 
acute and related to recent job termination; antisocial 
personality disorder, by history; and drug dependence to 
heroin, moderately severe at present time, were rendered.  
The examiner indicated that he could find no evidence either 
in the C-file or during the examination that would justify a 
diagnosis of PTSD.  He reported that the veteran's flashbacks 
seemed to be related to drug use.  He further observed that 
there was no discernable anxiety present and that the 
veteran's current symptoms of depression seemed to be related 
to a recent job loss.  

In November 1981, the RO denied service connection for PTSD.  
The veteran was notified of this decision in December 1981 
and did not appeal.  Thus, the decision became final.  

In May 1982, the veteran failed to appear for a scheduled 
hearing at the RO.  

In its October 1982 decision, the Board noted that the 
veteran's service medical records were absent of any findings 
of drug addiction or an acquired psychiatric disability.  The 
Board also observed that the veteran's administrative 
discharge proceeding made no reference to any psychiatric 
disorder.  

The Board noted that the veteran was admitted to a State 
Hospital in March 1970 for a psychiatric examination.  
Information recorded for clinical purposes was to the effect 
that the veteran had been taking Seconal, Nembutal, 
Dexedrine, LSD, morphine, and heroin for about four or five 
years.  It was indicated that the veteran's last trip with 
acid was a bad one and that he felt he was back in the war 
again in Vietnam.  It was further observed that the 
methedrine caused him to hallucinate as well as the LSD.  It 
was also noted that at the time of the veteran's arrest that 
he felt that the officer looked Vietnamese.  It was further 
reported that at the time of the January arrest, the veteran 
was under the influence of drugs.  

The Board observed that mental status examination revealed no 
anxiety.  Speech was relevant and there was no abnormal 
behavior.  His affect was flat and he seemed to be quite 
indifferent as to the taking of drugs and burglarizing.  He 
was oriented in all spheres and normally responsive.  The 
veteran reported that he hallucinated daily and that he saw 
flashes and heard unusual noises.  He indicated that he was 
accustomed to hearing unusual noises and seeing flashes so 
that they no longer disturbed him.  There was no evidence of 
delusions, ideas of reference, or paranoid ideation.  The 
veteran was said to be an aggressive-type personality.  The 
pertinent diagnoses were antisocial personality and drug 
dependence, to include methedrine, heroin, marijuana, LSD, 
and barbiturates.  

The Board also noted that a May 1971 psychiatric examination 
from the Los Angeles County Jail showed the veteran to have 
drug dependence to marijuana and barbiturates, in remission.  
The veteran was correctly oriented for time, place, and 
person.  His affect was normal.  It was reported that he had 
had hallucinations under the influence of LSD and marijuana 
while in Vietnam.  Ideas of reference when under the 
influence of methedrine in service were also reported.  

Other information was that the veteran drank from age 16, 
sniffed glue at age and 18 and 19, and hallucinated from it.  
He also reportedly used marijuana from age 18, Seconal and 
LSD from age 19, Methedrine while in service, and heroin and 
morphine from age 21.  Some cocaine usage while in service 
was also reported.  It was noted that at the time of the 
veteran's arrest in February 1970, he had been using 
marijuana and Seconal.  The veteran stated that the police 
officer looked like Vietnamese and that he was scared of 
Vietnamese civilians as he was attacked by them in a village 
once, the day he got shot.  

The Board also observed that the veteran underwent a second 
psychiatric examination in May 1971 and that the above 
information was essentially the same.  The examination 
diagnosis was personality trait disturbance, passive 
aggressive personality, with a history of extensive drug 
abuse.  

The Board further noted that the veteran underwent a VA 
examination in January 1973.  At the time of the examination, 
the veteran complained of no current emotional distress or 
discomfort.  On examination, he was alert, attentive, and 
well oriented in every sphere.  He appeared to be in good 
contact with the environment, complaining of no current or 
previous hallucinatory experiences.  His thinking was well 
organized, logical, and coherent, without evidence of bizarre 
content or intellectual deficit.  It was apparent that the 
veteran's thinking was tuned to manipulate people.  He 
appeared to be relaxed and comfortable during the interview 
and complained of no emotional discomfort in terms of free-
floating anxiety or feelings of depression.  The diagnosis 
was antisocial personality with history of drug usage.  

The Board also observed that the veteran was again examined 
in June 1981.  At that time, it was noted that the veteran's 
long history of antisocial behavior had been reported in a 
prior hospital summary and that some history of flashback 
experiences and hallucinations were noted, but only in 
relation to drug usage.  On examination, it was reported that 
the veteran was despondent because he had not been able to 
find a job to replace his CETA job.  The veteran displayed no 
active psychiatric symptomatology of either a neurotic or 
psychotic nature during the interview.  


There was also no evidence of anxiety or agitation at the 
time of the interview.  When the veteran talked about the 
termination of his CETA job and inability to obtain a new 
job, he came to tears.  No suicidal or homicidal ideation was 
expressed during the interview.  Bizarre or otherwise 
psychotic behavior was also not observed.  The diagnoses were 
neurotic-depressive reaction, acute and related to recent job 
termination; antisocial behavior, by history; drug dependence 
to heroin, moderately severe at present time.  

It was commented by the examiner that he could find no 
evidence either in the claims file or during the examination 
that would justify a diagnosis of PTSD.  He went on to say 
that that the flashback experiences seemed related to the 
recent job loss and the veteran just did not manifest the 
symptomatology currently or by history to justify a diagnosis 
of PTSD.  

The Board also observed that 1973 and 1974 probation and 
parole reports were of record.  It further noted that service 
connection had been established for gunshot wound of the 
right shoulder with fracture of the right humerus.  

The Board found that information spontaneously provided by 
the veteran in the 1970's clearly indicated that he used 
drugs prior to service.  His graduation to more potent drugs 
during service was not related to service, per se, and was 
little more than a continuation of the pattern established 
prior to service.  His progressive use of drugs continued 
after service and the veteran's addiction was considered 
willful misconduct.  There was no basis for service 
connection.  

In passing, the Board noted that the veteran specifically 
denied drug addiction based upon medical treatment for his 
service-connected gunshot wound.  Additionally, the Board 
noted that there was nothing in the record to indicate any 
etiological relationship between the drug addiction and the 
gunshot wound itself.

The Board observed that information volunteered by the 
veteran clearly indicated antisocial behavior prior to 
service.  Manifestations of such behavior were demonstrated 
during service and subsequent thereto.  There was no finding 
of any acquired psychiatric disorder, including PTSD, during 
service, or thereafter.  Comprehensive psychiatric 
evaluations in 1970, 1971, 1973, and 1981, were reflective of 
a personality disorder.  An acquired psychiatric disorder was 
not diagnosed on these occasions.  The hallucinations in 
reference to Vietnam related by the veteran had always been 
in conjunction with drug usage, and were considered to be a 
manifestation thereof.  The Board noted that the veteran 
basically had a personality disorder which was not a disease 
or a disability for VA compensation purposes, and a long 
history of drug abuse.  

The Board concluded that neither drug addiction nor a 
psychiatric disorder was a result of disease or injury 
incurred in or aggravated by active military service and that 
drug addiction was not proximately due to or the result of a 
service-connected disease or injury.  

In June 1986, the veteran requested service connection for 
PTSD.  In a July 1986 rating determination, the RO denied 
service connection for PTSD.  The veteran was notified of 
this decision later that month.  The veteran did not perfect 
his appeal within one year and the decision became final.  

In February 1993, the veteran requested that his claim for 
service connection for PTSD be reopened.  In a February 1993 
rating determination, the RO denied service connection for 
PTSD.  The veteran was notified of this decision in March 
1993 and did not appeal.  Thus, the decision became final.  

In August 1994, the veteran requested information on how to 
reopen his claim of service connection for PTSD.  In October 
1994, the San Diego RO informed the veteran of the necessary 
requirements for reopening his claim of service connection 
for PTSD.  In a December 1994 statement in support of claim, 
the veteran requested that he be sent various documents.

In a statement in support of claim received on January 11, 
1996, the veteran requested that his claim for service 
connection for PTSD be reopened.  The veteran indicated that 
a medical report prepared for the Social Security 
Administration (SSA) in October 1995 demonstrated that he had 
PTSD.  

In May 1996, the Los Angeles RO requested treatment records 
from the SSA.  In October 1996, treatment records were 
received from the SSA.  Among the records received was an 
October 1995 private medical report diagnosing the veteran 
with chronic and severe PTSD.  

In a December 1996 rating determination, the RO denied 
service connection for PTSD.  In April 1997, the veteran 
filed his notice of disagreement with the denial.  

At the time of a May 1998 VA psychiatric examination., the 
veteran was diagnosed as having PTSD.  In an October 1998 
follow-up report, the May 1998 VA examiner indicated that he 
had again examined the veteran in August 1998 and found that 
he was totally disabled from gainful employment due to his 
PTSD symptoms.  The examiner noted that the preponderance of 
the veteran's disability came from his military experiences.  

In a March 1999 rating determination, the RO granted service 
connection for PTSD and assigned a 100 percent disability 
evaluation effective January 11, 1996.  In May 2000, the 
veteran filed his notice of disagreement and subsequently 
perfected the issue of an earlier effective date for service 
connection for PTSD.  


Analysis

In support of the veteran's claim for an earlier effective 
date for the veteran, his attorney notes that the veteran was 
a recipient of the Purple Heart and that he filed his first 
claim for compensation, a claim for injuries resulting in a 
combat gunshot wound on January 30, 1970.  He noted that 
service connection was ultimately approved and that the 
veteran received a 30 percent disability rating.  

The veteran's attorney also points to references of 
flashbacks and delusions about the Vietnam War in documents 
received in the early 1970's relating to the veteran's arrest 
for burglary charges.  

The veteran's attorney further makes reference to the 
adjudication process in reference to the veteran's claim for 
drug addiction and a personality disorder, including the 
initial denial, the statement of the case, the substantive 
appeal, and the supplemental statement of the case.  In this 
light, he argues that the issue of PTSD was not properly 
addressed.  He states that the veteran was not properly 
notified of the decision in the form of a rating 
determination and that the notification and appellate process 
was not properly followed by the RO.  

The veteran's attorney has also argued that the June 1998 VA 
psychiatric examination was insufficient and that the appeal 
to the Board was unconscionably delayed.  

As to the argument that the June 1981 VA examination was 
inadequate, the Board notes that this argument would more 
appropriately be addressed with regard to the issue of clear 
and unmistakable error.  The Board observes that the veteran 
has withdrawn any reference to a claim for CUE.  Moreover, a 
review of the results of the examination reveal that it was 
adequate for VA rating purposes.  Likewise, the veteran's 
attorney's argument that the use of drugs was improperly 
considered as willful misconduct also would go to the issue 
of whether CUE had been committed.  Again, the veteran's 
attorney withdrew the issue of CUE from appellate status.  

As to the argument that the issue of service connection was 
improperly developed, the Board notes that subsequent to the 
issuance of the September 1980 statement of the case, which 
addressed the issues of entitlement to service connection for 
drug addiction and a nervous condition, the veteran raised 
the issue of entitlement to service connection for PTSD in 
his October 1980 substantive appeal and in a March 1981 
statement.  

Thereafter, the veteran was scheduled for the June 1981 VA 
examination, which resulted in the examiner specifically 
indicating that he could find no basis for a diagnosis of 
PTSD.  

Following receipt of this information, the RO, prepared a 
November rating determination specifically addressing the 
issue of entitlement to service connection for PTSD.  The 
rating decision, along with November 1981 SSOC, which noted 
that the veteran had enlarged his claim to include the issue 
of service connection for PTSD and included a discussion of 
the evidence demonstrating why service connection for a 
nervous condition, to include PTSD, was not in order, was 
sent to the veteran at his last know address on December 1, 
1981.  

The veteran was given notice that his claim was expanded to 
now include service connection for PTSD.  The veteran did not 
object to the inclusion.  Moreover, the veteran's 
representative, in his June 1982 statement of accredited 
representative in appealed case, certified that a statement 
of the case had been furnished, that appellate review was 
desired on the record, and that the issues of consideration 
by the Board were clearly defined.  

As both the veteran and his then representative received 
notice and explanation of the actions of the RO and did not 
object to the veteran's appeal covering the issue of service 
connection for a psychiatric disorder, including PTSD, the 
issue of entitlement to service connection for PTSD, as part 
of the veteran's claim for a psychiatric disorder, was 
subsumed and properly before the Board when it issued the 
1982 decision.  

The issue of service connection for PTSD was again addressed 
on a de novo basis in a June 1986 rating determination.  The 
veteran was notified of this decision in July 1986 and did 
not appeal.  Thus, the decision became final.  

As noted above, the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  

The veteran's request to reopen his claim of service 
connection for PTSD was received on January 11, 1996.  This 
was the first correspondence received from the veteran 
requesting service connection for PTSD subsequent to the 
February 1993 rating determination becoming final, and was 
found by the RO to be the basis for a new claim of service 
connection for PTSD.  While the Board notes that the veteran 
was diagnosed as having PTSD in October 1995, this was done 
in conjunction with a request for SSA benefits being made 
pursuant to the January 11, 1996, statement from the veteran 
and a copy of the report was not received prior to January 
11, 1996.  Thus , this could not serve as the basis for an 
earlier effective date.  See 38 C.F.R. § 3.157.  

While the veteran's attorney points to the October 1998 VA 
examination repot as the basis for an earlier effective date 
based upon language contained in the report, the report was 
prepared in conjunction with the veteran's request or service 
connection in January 1996.  

The prior Board and RO decisions prior to January 1996 became 
final.  Therefore, The Board is precluded by law from 
assigning an effective date earlier than January 11, 1996.  


ORDER

Entitlement to an effective date earlier than January 11, 
1996, for the grant of service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

